Citation Nr: 0924886	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-03 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to January 10, 2001, 
for the granting of service connection for the cause of the 
service member's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active duty from April 1950 to March 
1954.  The service member passed away in March 1993.  The 
appellant is the service member's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of September 2005 of the 
Appeals Management Center (AMC) of the Department of Veterans 
Affairs (VA), acting on behalf of the Chicago, Illinois, 
Regional Office (RO).  In that decision, the AMC granted 
entitlement to service connection for the cause of the 
service member's death.  The effective date of the award was 
determined to be January 10, 2001.  The appellant has 
appealed that action claiming that the effective date should 
be closer to the date of her husband's death.

Following her appeal, the appellant provided testimony before 
the undersigned Veterans Law Judge.  That hearing was 
accomplished at the RO in Chicago in May 2009.  A transcript 
of that hearing has been prepared and included in the claims 
folder for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The appellant submitted a claim for entitlement to 
service connection for the cause of the service member's 
death shortly after her husband passed away.  

3.  The RO issued a decision on the merits of the appellant's 
claim in a letter decision issued on October 27, 1993.  The 
appellant was notified of this action but she did not appeal 
that action nor did she request reconsideration of her 
request for benefits.  

4.  In January 2001, the appellant submitted a claim for 
entitlement to service connection for the cause of death of 
her husband.  To support her claim for benefits, the 
appellant provided detailed information concerning her 
husband's service during the Korean War.  

5.  The appellant's claim was reopened and a VA doctor 
provided an opinion that concluded that the service member's 
frostbite may have influenced how he was treated for various 
conditions since his discharge from service.  

6.  Entitlement to service connection for the cause of the 
service member's death was granted via a rating action by the 
AMC.  The effective date was determined to be January 10, 
2001 - the date that the RO received the appellant's claim 
for benefits.  

7.  Prior to the appellant's claim to reopen, it was not 
factually ascertainable that the service member's death may 
have been related to a condition the service member suffered 
from while he was on active duty.  


CONCLUSION OF LAW

An effective dater earlier than January 10, 2001, for the 
granting of service connection for the cause of the service 
member's death is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that an earlier 
effective date for the finding of service connection for the 
cause of her husband's death be awarded to her.  The Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent 
from the agency of original jurisdiction (AOJ) in December 
2005.  This letter informed the appellant of what evidence 
was required to substantiate her claim, and her, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions (along with those 
made by her representative) as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  In 
this instance, the VA obtained the service member's available 
medical treatment records and those other records that the VA 
was made aware thereof.  As such, the VA has fulfilled its 
duty to assist.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed herself to this opportunity and 
provided testimony before the undersigned VLJ.  During that 
hearing, she expressed why she believed that an earlier 
effective date should be assigned.  The appellant was given 
notice that the VA would help her obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant has proffered 
documents and statements in support of her claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express her opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

The RO did provide notice of the Dingess requirements to the 
appellant.  This occurred in December 2006.  Hence, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The appellant has contended that an earlier effective date 
should be assigned for her award of service connection for 
the cause of the service member's death.  The record reflects 
that service connection was granted by the AMC in an action 
issued in September 2005.  The effective date assigned was 
January 10, 2001 - the date that the RO received the 
appellant's application to reopen her previously denied 
claim.  The appellant avers that the effective is wrong and 
should actually be the date in which she submitted a claim in 
1993.  

Regulations provide that the effective date for compensation 
will be the date of receipt of the claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2008).  Thus, 
the date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date of receipt of the application for the award in question.  
38 C.F.R. § 3.400 (2008).  Benefits are generally awarded 
based on the "date of receipt" of the claim.  38 C.F.R. §§ 
3.1(r), 3.400 (2008).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a) (2008).  Although an exception allowing the 
effective date to extend back to the date of the service 
member's separation from service exists in cases where the 
application for benefits is received within a year of the 
service member's separation from service, that exception is 
inapplicable to this case, since the appellant is not the 
service member and she did not file her claim for benefits 
within on year of her husband's separation from service.  

Under 38 C.F.R. § 3.155(a) (2008), the service member or a 
representative of the service member can file an informal 
claim by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See also 38 C.F.R. § 3.1(p) (2008).  In determining 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the first evidence of record of any 
communication from the appellant requesting DIC benefits on 
her behalf was shortly after the service member died in 1993.  
A determination was made on her application for benefits and 
a letter decision denying her claim for entitlement to 
service connection for the cause of the service member's 
death was issued in October 1993.  The appellant was notified 
of that decision and she did not appeal that action.  Hence, 
that decision became final.  Then, it was not until January 
2001 that she submitted a request to reopen her previously 
denied claim for entitlement to service connection for the 
cause of her husband's death.  There is no evidence of record 
that either a formal or an informal claim for entitlement to 
service connection for the cause of the service member's 
death between October 1993 and January 2001.  Nevertheless, 
she argues that even though benefits were not applied for 
earlier, the VA should have retroactively provided her 
benefits to 1993 when her husband passed away.  

38 U.S.C.A. § 5110 (West 2002) is clear that a grant of DIC 
benefits cannot become effective prior to the date of the 
claim, unless specifically provided for otherwise in Title 
38, Chapter 51 of the United States Code.  No provision in 
Chapter 51 provides for an effective date earlier than the 
date of the claim due to lack of knowledge of possible 
eligibility on the part of the service member's dependents, 
whatever the cause of that lack of knowledge.

The first date of any evidence added to the claims file, in 
this case, the appellant's correspondence, was received on 
January 10, 2001.  An effective date retroactive to the 
initial filing of the claim was not warranted because the 
Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," 
as it appears in 38 C.F.R. § 3.400(q)(1)(ii) (2008), means a 
claim to reopen a previously and finally denied claim.  See 
Sears v. Principi, 16 Vet. App. 244, (2002); see also Livesay 
v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the 
plain meaning of § 5110 to be that "the phrase 'application 
therefore' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the service member (or 
the appellant) "first sought to reopen his claim".

Further, in Rudd v. Nicholson, 20 Vet. App. 296 (2006), the 
Court stated that a claimant can attempt to overcome the 
finality of a decision which assigns an effective date in one 
of two ways, by a request for revision of those regional 
office decisions based on clear and unmistakable error (CUE), 
or by a claim to reopen based upon new and material evidence.  
See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also 38 U.S.C.A. § 5109A(a) (West 2002) ("A 
decision by the Secretary . . . is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised."); 38 U.S.C.A. § 5108 (West 2002) ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C.A. § 5110(a) (West 2002), only a 
request for revision premised on CUE could result in the 
assignment of an earlier effective date.  See Leonard v. 
Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a 
showing of [clear and unmistakable error, the appellant] 
cannot receive disability payments for a time frame earlier 
than the application date of his claim to reopen, even with 
new evidence supporting an earlier disability date."); Flash 
v. Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to 
reopen is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 
470, 475 (2004).

The claimant in this case sought an effective date prior to 
the date of her claim to reopen (January 10, 2001), but she 
did not claim CUE.  Thus, the assigned effective date was the 
first possible date of the claim to reopen, January 10, 2001.  
The claim is, therefore, denied.


ORDER

Entitlement to an effective date prior to January 10, 2001, 
for the granting of service connection for the cause of the 
service member's death, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


